Case 1:05-cr-00621-R.]S Document 793 Filed 10/05/18 Page 1 of 3

UNITED STATES DlS'l`RlCT COURT
S()UTHERN DISTRICT OF NEW YORK

Sl?lCURl'l`lES AND EXCHANGE
C()MMISSION,

Plaintiff,

-v_ NO. 05-cv-5231 (RJS)

AMERINDO INVESTMENT ADVISORS
lNC., el af.,

Del"endants.

 

ORDER
UNITED STATES OF AMERICA

ALBERTO WILLIAM VILAR, er ai., N°' 5'€”621 (RJS)

Defendants.

 

 

RlCHARD J. SULLIVAN. District Judge!

T he Court is in receipt of a letter from All"red Heitkonig, dated ()ctober 4, 2018 and attached
hereto. 'l`he government is directed to include its response to this letter, if any, in its reply brief, Which -
per the Court’s October 4, 2018 Order - shall be filed by October 12, 2018. (5-cr-621,Doc.1\10. 792.)
Any further correspondence of this nature should be directed to the Court’s Pr'o Se Office, rather than to

the Court`s chambers email inbox.

 

SO ORDERED.
l)ated: October 5, 2018 fig _ ,\, _
NewYork,New York ~" k 1 3
1 . w __( ¢_,1_, ».__ ' §
RICHA‘RD J. sULL.i\/AN

UNlTED STATES DISTRICT JUDGE

Case 1:05-cr-00621-R.]S Document 793 Filed 10/05/18 Page 2 ot 3

Ai_i:“rer:o l-lEt"rr<<`;`)r\iiG
no sex eoz~»:iose sss ..ioAr\i. en deeds
alfredo@ahfs.blz

Octooer 4th, 2018

i-lonorai:)le F?icnerd J. Sullive.n
United States District Court dodge
Southorn Uistrict of New Yorl<

500 Pearl Street

P\l‘r" NY 10007

Deelr dodge Sut|ive_n.

Fteterence is made to my letter dated Septeinl:)er 24""_. 2018 regarding the balance
of funds identified and held by the Receiver in the Arnerindo affair ln this ietter, l
oiler my views as to why these monies belong to the Amerindo investor claimants
and must not be misappropriated at the hands ot the SEC.

On the (1~"‘j page l discuss that \/lter, Tensl<s di Amerindo were shown to have
corningled monies end were short of funds during the crtrriinei trial and t say that
the l:zsisnce ot monies “in the absence of any honsfide loans or institutional debt
{none have been recorded or preserited), the monies most belong to the Arnerindo
investor clairnsnts".

l Would like to present a concrete example with reference to the above

GFHDA as en investment vehicle was in essence a loan by certain Amerindo
investor claimants to Amerindo, \.i'itar and Tenake (A,V&T).

As shown in the triel1 A,V&T violated the terms ot this “loan"` by making very risky
investments When the prospectus specificain lorhsde this However, the terms ot
these GF~`¥-'tDA loans Were further violated by A\\!&'l' when they unilaterally reduced
our interest rates

ns certified in my Proof ot Ctairn. A,V&T unilaterally reduced my agreed interest
rate from 159-s all the way down to 5%, ali the while completely ignoring my
redemption requests and outrage ttliy Prooi of Claim shows that es a consequence
ot their actions alsove, A,V&T owe me $i ,617,71§,96 as ot thirty 25, 2005

t know that rny cousin l'vlr. Preelzrnann Aggerholrn is in exactly the same host as
are most probably other GFRDA investor claimants within the universe ot
Arnerindo investor claimants as Weii,

Case 1:05-cr-00621-R.]S Document 793 Filed 10/05/18 Page 3 of 3

When the Fieceiver came up with his valuation methodology land the subsequent
amended methodology | land other Amerindo investor claimants) was told by the
Receiver that the valuation methodology was a "'one size fits all" calculation to be
used to initially distribute monies lo the Amerindo investment claimants without
delay i was also told that once these initial distributions were completed lthere
was much more money available than the sum ot the initially approved claims to
be distributed). individual claim groupings would be addressed such as GFFiDA
or ATGF claims which were al'lected by the valuation methodologies Certainlyi
this most be analyzed in detail before allowing the SEC to run rampant at the
expense ot claimants such as myself.

in the Fleceiver’s valuation methodologies the single most contributing factor in
determining our "approved" claim was the last nmerinclo statement submitted by
Amenndo investor claimants in their Proots ot Claim. t_et us remain cognizant that
A,V&T are convicted traudsters. By definition fraudsters lie and chest A. V&T lied
and cheated me by understating my GFRDA holdings by 51.617,716,96 on my last
Amerrndo statement received and submitted in my Proot ot Ctaim. I_his
$l l51 7_7l6.96 was not considered in my approved claim by the Ftecoiver. Cfear|y.
| am owed a substantial amount ot money by A_.V&T_. as are many other Amerindo
investor claimants The SEC must be stopped and not be allowed to take what
rightfully belongs to certain Amerindo investor claimants

USA Nlarc l_itt says in his Fe-bruary 3“*. 2910 ietter, "'tT]he Govemmenl did not
pursue criminal charges with respect to the ATGF investment vehicle". lt is
probable the ATGF investor claimants are due their fair share of the balance of
monies as wel|. Cerlain|y, this must be also analyzed in detail before allowing the
SEC to ron rampant at the expense ot claimants such as mysell and other affected
investor claimants

l have used the GFRDA example above as it clearly and concisely shows monies
are owed to me and other GFRDA investors T`ne SE`C has no right or basis to
supersede mo or any other Arnerindo investor claimant The GF-'FtDA was the most
obvious example ot A.V&T“s fraud and | imagine that is why it was a focal point ot
the criminal trial. and it clearly proved the allegations l believe my example above
is clear cut and will allow your l-ionor to order the SEC to back ott.

Thank you ior your consideration to the above
Flespe§:tfol|y sgbmitted,

’J *` '

‘Alfred Heitkf!":inig

